            Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00729-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00730-ADA
                                                           6:20-cv-00783-ADA
                  Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

                  Defendant.


                               JOINT CLAIM CONSTRUCTION STATEMENT

       Pursuant to the Scheduling Order, the Parties jointly submit this claim construction

statement.

I.     U.S. Patent No. 7,646,729 (Case No. 6:20-cv-00729-ADA)

                                         Brazos’s Proposed              HPE’s Proposed
         Term/Phrase
                                           Construction                  Construction
 “sniffer”                          “a computer software of       “computer hardware or
 (claims 1, 13)                     hardware that can intercept   software, connected to a
                                    and log traffic flowing       central location of the
 [proposed by HPE]
                                    through a network”            network, that can intercept
                                                                  and log traffic flowing
                                                                  through a network without
                                                                  affecting the traffic or
                                                                  network characteristics, and
                                                                  which is not a network node,
                                                                  is not known to or detectable
                                                                  by other network elements,
                                                                  can be removed without
                                                                  directly affecting the network
                                                                  topology, and does not
                                                                  manage any aspect of the
                                                                  network”




                                                  1
          Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 2 of 6




                                        Brazos’s Proposed               HPE’s Proposed
         Term/Phrase
                                          Construction                   Construction
 “link status messages”            not indefinite                 indefinite
 (claims 1, 13)                    plain and ordinary meaning
 “link state messages”
 (claims 7, 19)
 [proposed by HPE]

 “inner nodal area”                “inner routing subdomain       “central ring of nodes
 (claims 1, 13)                    with nodes that send link      connected to an element
                                   status messages only to each   management system”
 [proposed by HPE]
                                   other”

 “outer nodal area[s]”             “outer routing subdomain       “ring of nodes that shares
 (claims 1, 13)                    with nodes that send link      only one node with said inner
                                   status messages only to each   nodal area, and does not share
 [proposed by HPE]
                                   other”                         any nodes with any other
                                                                  outer ring”

 “configuring the sniffer as a     plain and ordinary meaning     “employing the Repairs of
 partition designated inner                                       Partition Areas feature of
 nodal-area node of the [first /                                  ISO/IEC 10589:2001 to
 second / remaining] outer                                        create a virtual outer ring
 nodal area”                                                      adjacency to receive link state
 (claims 1, 13)                                                   messages from all nodes in
                                                                  the [first / second /
 [proposed by HPE]
                                                                  remaining] outer nodal area”

II.    U.S. Patent No. 8,462,774 (Case No. 6:20-cv-00730-ADA)

                                        Brazos’s Proposed               HPE’s Proposed
         Term/Phrase
                                          Construction                   Construction
 “assigning the MC-LAG to a        plain and ordinary meaning     “allocating each logical port
 multi-chassis link aggregate                                     of the MC-LAG
 group virtual local area                                         corresponding to a virtual IP
 network (MC-LAG VLAN)”                                           interface on the local and
 (claim 12)                                                       remote aggregation switches
                                                                  to the same VLAN”
 [proposed by HPE]




                                                 2
             Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 3 of 6




III.      U.S. Patent No. 9,398,629 (Case No. 6:20-cv-00783-ADA)

                                           Brazos’s Proposed                   HPE’s Proposed
            Term/Phrase
                                             Construction                       Construction
 “register request”                   “message requesting registration”
 (claims 1, 8)
 [proposed by HPE]

 “register acknowledgement”           “message acknowledging registration”
 (claims 1, 8)
 [proposed by HPE]

 “seed WLAN controller”               plain and ordinary meaning     “a WLAN controller that
 (claims 1, 8)                                                       stores information for all
                                                                     WLAN controllers registered
 [proposed by HPE]
                                                                     in the mobility domain”

 “a processing module                 not subject to 35 U.S.C.       Means plus function.
 operable to:                         § 112, ¶ 6,                    The function is:
                                      not indefinite,
  determine an address of at
                                      plain and ordinary meaning          “determine an address of at
   least one seed WLAN                                                     least one seed WLAN
   controller in the mobility                                              controller in the mobility
   domain;                                                                 domain;
  register with the at least one
                                                                          register with the at least one
    seed WLAN controller in                                                 seed WLAN controller in
    the mobility domain by:                                                 the mobility domain by:
       transmitting a register                                             transmitting a register
         request including a layer                                           request including a layer
         3 address of the WLAN                                               3 address of the WLAN
         controller to the at least                                          controller to the at least
         one seed WLAN                                                       one seed WLAN
         controller with a mobility                                          controller with a mobility
         domain identifier of the                                            domain identifier of the
         mobility domain; and                                                mobility domain; and
       receiving a register                                               receiving a register
         acknowledgement from                                               acknowledgement from
         the at least one seed                                              the at least one seed
         WLAN controller when                                               WLAN controller when
         the mobility domain                                                the mobility domain
         identifier matches a                                               identifier matches a
         mobility domain                                                    mobility domain identifier
         identifier of the at least                                         of the at least one seed
         one seed WLAN                                                      WLAN controller; and


                                                    3
        Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 4 of 6




                                   Brazos’s Proposed               HPE’s Proposed
       Term/Phrase
                                     Construction                    Construction
    controller; and                                          receive information for
                                                               other WLAN controllers in
 receive information for
                                                               the mobility domain from
   other WLAN controllers in
                                                               the at least one seed
   the mobility domain from
                                                               WLAN controller.”
   the at least one seed
   WLAN controller.”                                        The term is indefinite for
   (claim 1)                                                insufficient disclosure of
                                                            structure corresponding to the
[proposed by HPE]
                                                            function.

“receive information for other plain and ordinary meaning   “receive information
WLAN controllers in the                                     including an IP address for
mobility domain”                                            other WLAN controllers in
(claim 1)                                                   the mobility domain”
“receiving information for                                  “receiving information for
other WLAN controllers in                                   other WLAN controllers in
the mobility domain”                                        the mobility domain”
(claim 8)
[proposed by HPE]




                                            4
        Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 5 of 6




    Date: April 27, 2021                     Respectfully submitted,

By: /s/ Raymond W. Mort, III             By: /s/ Michael D. Hatcher
    Raymond W. Mort, III                     Michael D. Hatcher
    Texas State Bar No. 00791308             Texas State Bar No. 24027067
    raymort@austinlaw.com                    Callie C. Butcher
    THE MORT LAW FIRM, PLLC                  Texas State Bar No. 24092203
    100 Congress Avenue, Suite 2000          SIDLEY AUSTIN LLP
    Austin, Texas 78701                      2021 McKinney Avenue, Suite 2000
    tel/fax: (512) 677-6825                  Dallas, TX 75201
                                             Telephone: (214) 981-3300
    Alessandra C. Messing                    Facsimile: (214) 981-3400
    New York State Bar No. 5040019           mhatcher@sidley.com
    amessing@brownrudnick.com                cbutcher@sidley.com
    Timothy J. Rousseau
    New York State Bar No. 4698742           Michael R. Franzinger
    trousseau@brownrudnick.com               DC Bar No. 500080
    Yarelyn Mena                             SIDLEY AUSTIN LLP
    (pro hac vice)                           1501 K Street, NW
    ymena@brownrudnick.com                   Washington, DC 20005
    BROWN RUDNICK LLP                        Telephone: (202) 736-8000
    7 Times Square                           Facsimile: (202) 736-8711
    New York, New York 10036                 mfranzinger@sidley.com
    telephone: (212) 209-4800
    facsimile: (212) 209-4801                Barry K. Shelton
                                             Texas State Bar No. 24055029
    Edward J. Naughton                       SHELTON COBURN LLP
    Massachusetts State Bar No. 600059       311 RR 620, Suite 205
    enaughton@brownrudnick.com               Austin, TX 78734-4775
    Rebecca MacDowell Lecaroz                Telephone: (512) 263-2165
    (pro hac vice)                           Facsimile: (512) 263-2166
    rlecaroz@brownrudnick.com                bshelton@sheltoncoburn.com
    BROWN RUDNICK LLP
    One Financial Center                     COUNSEL FOR DEFENDANT
    Boston, Massachusetts 02111              HEWLETT PACKARD ENTERPRISE
    telephone: (617) 856-8200                COMPANY
    facsimile: (617) 856-8201

    David M. Stein
    Texas State Bar No. 797494
    dstein@brownrudnick.com
    Sarah G. Hartman
    California State Bar No. 281751
    shartman@brownrudnick.com
    BROWN RUDNICK LLP
    2211 Michelson Drive, 7th Floor
    Irvine, California 92612


                                         5
    Case 6:20-cv-00783-ADA Document 43 Filed 04/27/21 Page 6 of 6




telephone: (949) 752-7100
facsimile: (949) 252-1514

Counsel for Plaintiff
WSOU Investments, LLC d/b/a
Brazos Licensing and Development




                                   6
